PER CURIAM.
At a preliminary examination .upon a charge of murder in the first degree appellant was held to answer without bail by the committing magistrate. Thereafter she applied by writ of habeas corpus to the superior court of Pima county to fix bail, contending that the proof of her guilt was not evident nor the presumption thereof great. She submitted with her application a transcript of the evidence taken at the preliminary. Bail was denied her by the superior court, and she appeals, urging upon us the same proposition.
The rule with regard to ordering bail in capita] cases is stated in Be Application of Haigler, 15 Ariz. 150, 137 Pac. 423, and our examination of the testimony does not satisfy us appellant is entitled to bail *250under such rule. We do not set out the evidence here, nor do we discuss it, because for obvious reasons it would be improper to do so before a trial of the case on its merits.
The judgment of the lower court is affirmed.